DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 16 are rejected under 35 U.S.C. 102a1 as being anticipated by Bavisi et al., US 20100248660 A1.
Figs 2, 3 and 7 of Bavisi et al. disclose circuits comprising: In Fig. 7, a power amplifier (81, 82) configured to provide an amplified signal and to selectively operate in at least a first gain mode and a second gain mode (different gain for different frequencies/frequency bands) see spec. para [0023-0025]; and a tunable balun circuit (34 or 83-86) configured to receive the amplified signal from the power amplifier and to provide an output signal, the tunable balun circuit being configured to implement a first turn ratio for the first gain mode and a second turn ratio for the second gain mode.

Claims 1 and 16 are rejected under 35 U.S.C. 102a1 as being anticipated by Stockstad, US 20110204990 A1.
Figs. 1 and 2 of Stockstad disclose circuits comprising: In Fig. 2, a power amplifier (116) configured to provide an amplified signal and to selectively operate in at least a first gain mode (gain of transistor 202 path) and a second gain mode (gain of transistor 204 path); and a tunable balun circuit (104) configured to receive the amplified signal from the power amplifier and to provide an output signal, the tunable balun circuit being configured to implement a first turn ratio for the first gain mode and a second turn ratio for the second gain mode.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bavisi et al., US 20100248660 A1 or Stockstad, US 20110204990 A1 in view of Arfaei Malekzadeh et al., US 20200169285.
	Although neither Bavisi et al. nor Stockstad mentioned about a packaging substrate, Arfaei Malekzadeh et al. has such teaching in Fig. 5A, para [0058].  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the teaching of Arfaei Malekzadeh et al. in the circuit of Bavisi et al. or Stockstad in order to have a compact circuit and it is well known in the art to have a power amplifier implemented on a packaging substrate.
Allowable Subject Matter
Claims 2-8, 10-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA T NGUYEN whose telephone number is (571)272-1768. The examiner can normally be reached 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA T NGUYEN/            Primary Examiner, Art Unit 2843                                                                                                                                                                                            	August 13, 2022